Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, and 10-15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14, 15 all of the prior art of record fails to teach or suggest the limitation of claim 1, a traveling track determination device that determines a future traveling track for a vehicle when the vehicle travels from a first course toward a second course which is bent relative to and connected to the first course, the traveling track determination device comprising: a second course target point acquisition processor that acquires a second course target point that is a target of future traveling on the second course; and a traveling track determination processor that determines the future traveling track for the vehicle using: (i) a first straight line that extends from the vehicle in a forward direction of the vehicle through a continuous section between the first course and the second course, (ii) a second straight line that extends along the second course while passing through the second course target point and intersects with the first straight line in the continuous section, (iii) a first small curved line section that extends, while being curved, from a first predetermined point on the first straight line such that a curvature of which gradually increases from a value smaller than a curvature of an arc inscribed in the first straight line and the second straight line in the continuous section, (iv) a large curved line section that is connected to and continues from one end of the first small curved line section and extends, while being curved, such that a curvature of which 2Application No.: 16/711,606Docket No.: P190831USOO gradually increases to a maximum value larger than the curvature of the arc and gradually decreases from the maximum value, and (v) a second small curved line section that is connected to and continues from one end of the large curved line section and extends, while being curved, to a second predetermined point on the second straight line such that a curvature of which gradually decreases from a value of a curvature of the large curved line section at the one end to a value smaller than the curvature of the arc, wherein the traveling track determination processor determines the future traveling track such that at least a portion of the first small curved line section, at least a portion of the second small curved line section, and the large curved line section are included in the continuous section, wherein the traveling track determination device further comprises a second boundary line acquisition processor that acquires a second boundary line defining a boundary between the second course and the continuous section, wherein the traveling track determination processor determines the future traveling track such that the second predetermined point on the second straight line is displaced from a third intersection that is an intersection of the second straight line and the second boundary line to a position located on a second course side of the third intersection which is opposite to a continuous section side of the third intersection. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art JP2006273230A discloses a vehicle controller is provided with a current location detection part for detecting a current location, a lane judgment processing means for judging an entrance lane and exit lane in the guided intersection guided in route guidance, a vehicular swept path prediction processing means for predicting a vehicular swept path in the guided intersection based on the entrance lane and the exit lane, and a vehicle control processing means for performing vehicle control based on the vehicular swept path. The vehicular swept path is predicted based on the entrance lane and the exit lane, and the vehicle control is performed based on the vehicular swept path.
All dependent claims are allowable for at least the reasons of claim 1, 14, and/or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665